Citation Nr: 1014740	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  07-10 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for hepatitis C, initially 
evaluated as noncompensable prior to October 12, 2007, and as 
10 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1977.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted service connection and a 
noncompensable rating for hepatitis C, effective March 21, 
2005. The Veteran appealed from the initial assigned disability 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(when a veteran appeals the initial rating for a disability, VA 
must consider the propriety of a "staged" rating based on 
changes in the degree of severity of it since the effective 
date of service connection).

During pendency of the appeal, a May 2008 RO decision increased 
to 10 percent the evaluation for hepatitis C, effective from 
October 12, 2007.  There remains on appeal the claim for a 
still higher schedular rating for service-connected disability. 
See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is 
presumed to be seeking the highest possible rating for a 
disability unless he or she expressly indicates otherwise).


FINDINGS OF FACT

1.	From the March 21, 2005 effective date of service 
connection until October 11, 2007, the Veteran's hepatitis C 
was asymptomatic. 

2.	Since October 12, 2007, hepatitis C has been manifested by 
at worst intermittent fatigue, malaise, and anorexia.


CONCLUSIONS OF LAW

1.	The criteria are not met for an initial compensable 
evaluation for hepatitis C from March 21, 2005 to October 11, 
2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 
4.7, 4.10, 4.114, Diagnostic Code 7354 (2009).

2.	The criteria are not met for an evaluation higher than 10 
percent for hepatitis C from October 12, 2007 thereafter.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b)  (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.14, 4.114, Diagnostic Code 7354 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2009), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development 
of a pending claim for compensation or other benefits.  
Implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that the claimant is expected to provide; and (3) that VA will 
seek to provide on the claimant's behalf.  A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 
2008), later codified at 38 CFR 3.159(b)(1) (2009).

In regard to the claim on appeal, the requirement of VCAA 
notice does not apply. Where a claim for service connection has 
been substantiated and an initial rating and effective date 
assigned, the filing of a Notice of Disagreement (NOD) with the 
RO's decision as to the assigned disability rating does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  The claimant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to either of these "downstream 
elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  In any event, the RO has provided   March 2008 notice 
correspondence that directly addressed the evidentiary 
requirements to substantiate the higher initial rating claim on 
appeal. 

The RO has taken appropriate action to comply with the duty to 
assist the Veteran through obtaining extensive records of VA 
outpatient treatment, and private treatment records.  The 
Veteran has also undergone VA medical examinations.  See 38 
C.F.R. §4.1 (for purpose of application of the rating schedule 
accurate and fully descriptive medical examinations are 
required with emphasis on the limitation of activity imposed by 
the disabling condition).  In support of his claim, the Veteran 
has provided numerous personal statements.  He has not 
requested the opportunity for a hearing at any point.  There is 
no indication of any further available evidence or information 
which has not already been obtained.  The record as it stands 
includes sufficient competent evidence to decide the claim.  
See 38 C.F.R. § 3.159(c)(4).  Under these circumstances, no 
further action is necessary to assist the Veteran.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2009).  
Where there is a question as to which of two evaluations shall 
be applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Generally, the degrees of disability specified 
are considered adequate to compensate for a loss of working 
time proportionate to the severity of the disability.  38 
C.F.R. § 4.1. 
 
Where as here, a veteran appeals the rating initially assigned 
for the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time.  In Fenderson, 12 Vet. App. 
at 125-26, the Court recognized a distinction between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection and a claim for an 
increased rating of a service-connected disorder.  In the case 
of the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability (the circumstances of the present appeal), separate 
ratings can be assigned for separate periods of time based on 
the facts found - "staged" ratings.

The Veteran's hepatitis C has been evaluated under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7354.  Under 
that diagnostic code, a noncompensable  (i.e., 0 percent) 
rating is assigned for asymptomatic hepatitis C. 

A 10 percent rating is assigned for hepatitis C with 
symptomatology of intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12- month 
period. 
 
A 20 percent rating is warranted for symptomatology of daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
two weeks, but less than four weeks, during the past 12-month 
period. 
 
A 40 percent rating is warranted with symptomatology of daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 12-
month period. 
 
A 60 percent disability evaluation is warranted with 
symptomatology of daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of malnutrition), 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least six weeks during the past 12-month period, 
but not occurring constantly. 
 
A 100 percent rating is warranted when there is present 
serologic evidence of hepatitis C infection and the following 
signs and symptoms due to hepatitis C infection: near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant pain). 
 
According to Note 1 to this rating criteria, evaluate sequelae, 
such as cirrhosis or malignancy of the liver, under an 
appropriate diagnostic code, but do not use the same signs and 
symptoms as the basis for evaluation under Diagnostic Code 7354 
and under a diagnostic code for sequelae. (See 38 C.F.R. § 
4.14).  
 
Note 2 provides that for purposes of evaluating conditions 
under Diagnostic Code 7354, an "incapacitating episode" means 
a period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.

In this case, the Veteran underwent a VA Compensation and 
Pension examination in November 2005.  He indicated that he had 
been diagnosed with a generalized hepatitis in service, and at 
the time complained of symptoms of abdominal cramping, diarrhea 
and jaundice.  He stated he recovered from this incident and 
had no further liver problems that he was aware of until June 
2004 when he was diagnosed with hepatitis C.  At the time, he 
was asymptomatic.  The Veteran continued to be asymptomatic 
from his hepatitis C.  There was no abdominal pain or cramping.  
There was no nausea, vomiting, jaundice or fatigue.  There were 
mildly abnormal liver function tests.  It had been determined 
at that point to hold off on any antiviral treatments.  On 
physical examination the Veteran was in no acute distress.  He 
was anicteric.  The oropharynx was clear, and abdomen 
nontender.  There was no hepatosplenomegaly or edema.  There 
were no signs or symptoms of chronic liver disease, including 
any palmar erythema or spider angiomata. The diagnosis was 
hepatitis C. 

Records of VA outpatient treatment include an April 2006 
gastroenterology note concerning the follow up evaluation for 
HCV.  The Veteran had undergone a liver biopsy in May 2005 
which showed minimal disease, grade II, stage I.  He now denied 
any liver symptoms in the past six months, specifically denying 
jaundice, gastrointestinal bleeding, confusion, or ascites.  He 
reported substernal chest pain on a past visit and had a 
negative stress test.  The assessment was HCV with minimal 
disease on biopsy, and mild transaminitis.  On follow up in 
October 2006,                  the Veteran denied any symptoms 
of ascites, encephalopathy, or bleeding. His appetite was good 
without nausea and vomiting, or abdominal pain.  The assessment 
was of HCV remaining stable without any evidence of disease 
progression. 

Upon VA outpatient evaluation in October 2007, the Veteran 
denied any symptoms of ascites, encephalopathy, or 
gastrointestinal bleeding.  Energy level was poor. He 
complained of itching in his skin which had been going on for 
the past three months.  Appetite was good without nausea and 
vomiting, or abdominal pain. The evaluating physician observed 
that clinically the Veteran was doing fine, other than fatigue, 
and he was unsure how pruritis was related to his liver 
disease.  When seen six months later in April 2007, the Veteran 
stated that he was doing well other than general fatigue.  He 
had some itching of his hairline but no rash or pruritis 
elsewhere.  He denied increasing encephalopathy, jaundice, 
ascites or lower extremity edema.  The assessment was of HCV 
genotype IB with well preserved liver function. 

The underwent further VA medical examination in April 2008.  A 
review of medical records indicated an initial diagnosis of 
hepatitis C in 2004, with 1B genotype and high viral load.  The 
Veteran had not received formal treatment but was closely 
watched by the VA gastroenterology clinic.  The course since 
onset was stable.  There were no current treatments.  By the 
Veteran's report, there were no incapacitating episodes of 
hepatitis C during the previous 12-month period. There was 
bilateral knee pain intermittently as an extra-hepatic 
manifestation of   the Veteran's liver disease.  There were 
current symptoms of near-constant fatigue, intermittent 
malaise, and intermittent right upper quadrant pain.  There was 
no nausea, vomiting or anorexia.  The Veteran was also 
complaining of pruritis of the hands, arms, legs, back and 
head.  A physical examination was completed. The diagnosis 
remained that of hepatitis C. 

The VA examiner further found that the Veteran had 
progressively worsening bilateral knee pain for several years, 
and during his workup for rheumatoid arthritis was found to 
have hepatitis C which was attributed as the cause of 
peripheral arthralgias.  An examination directly of the knees 
ensued.  The diagnosis was of bilateral knee patellofemoral 
syndrome. 

Given these objective findings, the Board concurs with the 
existing basis upon which the Veteran's hepatitis C is 
presently evaluated.  For the initial time period from the 
March 21, 2005 effective date of service connection through 
October 11, 2007, his hepatitis C condition was essentially 
asymptomatic, and therefore consistent with the continuation of 
a noncompensable evaluation.  The report of   the November 2005 
VA medical examination confirms that the Veteran was 
asymptomatic, specifically denying having any abdominal or 
gastrointestinal stress, jaundice, or fatigue.  A physical 
examination similarly failed to turn up relevant 
symptomatology.  The VA examiner noted the absence in 
particular of signs or symptoms of chronic liver disease.  On 
VA outpatient follow up evaluations in April and October 2006, 
the Veteran continued to deny relevant symptoms.  There was no 
indication of ascites or encephalopathy, and the Veteran's 
appetite remained good without any abdominal distress.  Upon 
these findings, the conclusion warranted is that hepatitis C 
was indeed asymptomatic during the initial time period under 
review, and thus would not correspond to any higher than the 
assigned noncompensable evaluation. 

With regard to the time period from October 12, 2007 to the 
present, the record supports the continuation of no more than 
the existing 10 percent disability rating. As of an October 
2007 outpatient evaluation, the Veteran began to report having 
fatigue associated with service-connected disability.  There is 
no other indication of relevant symptomatology.  When the 
Veteran underwent April 2008 VA examination, he demonstrated 
fatigue and malaise, but not anorexia, or analogous 
gastrointestinal disability.  Nor were there any incapacitating 
episodes of hepatitis C over the prior 12 months.  On these 
findings alone, the requirements for a 10 percent rating under 
Diagnostic Code 7354 based on hepatitis C symptomatology were 
not met.  This is keeping in mind that the first prong of 
Diagnostic Code 7354 requires evidence of intermittent fatigue, 
malaise, and anorexia to establish a 10 percent rating -- 
having just two out of three, as here, will not qualify for the 
higher rating.  See e.g., Melson v. Derwinski, 1 Vet. App. 334 
(1991) (use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met).  Indeed, the RO's basis for granting a 10 percent 
evaluation effective from October 12, 2007 was entirely 
premised upon the fact that the Veteran also had service-
connected diabetes mellitus, for which he was on a restricted 
diet, which potentially had the capacity to bring upon 
anorexia.  So the RO awarded a higher 10 percent rating 
resolving reasonable doubt in the Veteran's favor that all 
three components of intermittent symptomatology of hepatitis C 
were met. 

The Board concurs with this rating approach, but nonetheless 
does not find that the medical evidence supports any higher 
rating, particularly as a 20 percent evaluation under 
Diagnostic Code 7354 would require evidence of daily fatigue, 
malaise, and anorexia, and the Veteran's symptomatology does 
not approximate this degree of severity.  This is particularly 
the case as no anorexia has yet been shown to directly 
manifest.  As stated, moreover, there have not been any 
incapacitating episodes of hepatitis C.  Consequently, the 
objective criteria for a higher rating than 10 percent under 
provisions of Diagnostic Code 7354 since October 12, 2007, are 
not met. 

As an additional point in evaluating service-connected 
disability under all relevant rating criteria, the Board points 
out that the Veteran has already been awarded separate grants 
of service connection and 10 percent ratings for right and left 
knee patellofemoral pain syndrome, as secondary to hepatitis C.  
Hence, any award of higher disability rating for hepatitis C 
based on similar symptomatology involving the bilateral knees 
would be duplicative, and would not be supported under the 
rating schedule.  See 38 C.F.R. § 4.14 (providing that under 
VA's "anti-pyramiding rule," the evaluation of the same 
manifestation under different diagnoses is to be avoided).  See 
also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  In this 
case, the Veteran has not shown that his service-connected 
hepatitis C under evaluation has caused him marked interference 
with employment, meaning above and beyond that contemplated by 
his current schedular rating.  He remains employed on a full-
time basis.  The Veteran's service-connected disorder also has 
not necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the regular 
schedular standards.  In the absence of the evidence of such 
factors, the Board is not required to remand this case to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for increased 
rating for            hepatitis C.  This determination takes 
into full account the potential availability of any additional 
"staged rating" based upon incremental increases in severity 
of service-connected disability during the pendency of the 
claim under review. The preponderance of the evidence is 
against the claim, and under these circumstances the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).     


ORDER

An increased rating for hepatitis C, initially evaluated as 
noncompensable prior to October 12, 2007, and at 10 percent 
thereafter, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


